Citation Nr: 1810957	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  09-18 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to August 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Veteran testified at a personal hearing before the Board in February 2010, and a transcript of the hearing is on file.  Unfortunately, the Veterans Law Judge (VLJ) who presided over the previous hearing is no longer employed at the Board.  The Veteran was notified of his right to testify before another VLJ, but, in February 2012, the Veteran indicated that he did not desire another hearing.

The issue of entitlement to service connection for obstructive sleep apnea was previously before the Board, and, in July 2010, March 2014, and June 2015, the Board remanded the issue for further development.  Further development in substantial compliance with the Board's remand instructions was completed.

The Board notes that a June 2015 Board decision also took special jurisdiction over the issue of entitlement to an initial compensable disability rating for headaches with intermittent dizziness, and remanded it for the issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  In November 2017, the RO assigned the Veteran a disability rating of 50 percent, the highest schedular rating provided for headaches, throughout the course of his appeal.   In the letter accompanying the increased rating, the Veteran was informed that this was considered a full grant of the benefit sought and that the appeal was considered satisfied in full.  The Veteran has not appealed or otherwise challenged this finding, and, therefore, the Board finds that this issue has been resolved.

The Veteran has also filed appeals regarding claims for entitlement to service connection for chronic pain and entitlement to an increased disability rating for hearing loss.  A SOC was issued in response to these issues in November 2017.  The Veteran failed to file a timely appeal perfecting these issues, and the Veteran submitted a written statement in January 2018 expressly withdrawing these issues.  As such, these issues are not before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

A signed statement from the Veteran, dated April 3, 2016, was received by VA prior to the promulgation of a decision by the Board, in which the Veteran expressed his desire to withdraw the issue of entitlement to service connection for obstructive sleep apnea.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to service connection for obstructive sleep apnea by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the issue of entitlement to service connection for obstructive sleep apnea, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.

ORDER

The issue of entitlement to service connection for obstructive sleep apnea is dismissed.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


